DETAILED ACTION
Claims 21-40 are pending. Claims 1-20 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 21, 28 and 35 are objected to because of the following informalities:  “PDDCH” on line 8 of claim 21 and lines 7 of claims 28 and 35 should be replaced with ----PDCCH---.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed toward a tangible computer-readable storage medium, which according to the broadest reasonable interpretation, is defined as being a carrier or the like.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 28-33 and 35-39 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gao et al. (US2022/0239448, Gao hereinafter).

As to claim 21: Gao discloses an apparatus of a 5th generation NodeB (gNB), the apparatus comprising: processing circuitry configured to: 
encode, for transmission to a user equipment (UE), a time-domain resource allocation list having a time-domain configuration for a physical downlink shared channel (PDSCH) allocation and a number of PDSCH transmission occasions for a slot-based repetition scheme (see at least paragraphs [0035]-[0036], the control information may schedule a number of repetitions of a PDSCH. The control information may include information for scheduling the PDSCH (such as, the repetitions of the PDSCH).); 
encode, for transmission to the UE, a physical downlink control channel (PDCCH) having downlink control information (DCI) that indicates a first and second Transmission Configuration Indicator (TCI) state for the PDSCH allocation, the PDSCH allocation having more than two PDSCH transmission occasions, the first TCI state applied to a first PDSCH transmission occasion of a set of PDSCH transmission occasions across consecutive slots of the PDSCH allocation and the second TCI state applied to a second PDSCH transmission occasion of the set of PDSCH transmission occasions (see at least paragraphs [0003], [0032], [0040], [0055] and Fig. 4A, the DCI may also include a transmission configuration indication (TCI) filed, which may indicate at least two TCI states. 8 PDSCH transmission occasions 410, 420, 430, 440, 450, 460, 470 and 480 are configured to be scheduled by single DCI. The first four PDSCH repetitions 410-440 may be transmitted/received based on TCI A, while the remaining four PDSCH repetitions 450-480 may be transmitted/received based on TCI B.); and 
encode, for transmission to the UE, a PDSCH in the first and second PDSCH transmission occasions (see at least paragraph [0048], the first two PDSCH repetitions 310 and 320 may be transmitted/received based on TCI A); and 
memory configured to store the DCI (see at least paragraphs [0007]-[0008] and [0102], the memory is coupled to the processor and stores instructions thereon.).
As to claim 22: Gao discloses the apparatus of claim 21. Gao further discloses wherein the processing circuitry is further configured to encode Radio Resource Control (RRC) signalling containing the time-domain resource allocation list (see at least paragraph [0038]-[0039], scheduling is done via RRC signaling.).
As to claim 23: Gao discloses the apparatus of claim 22. Gao further discloses wherein the RRC signalling contains a plurality of time-domain configurations (see at least paragraph [0038]-[0039], scheduling is done via RRC signaling.).
As to claim 24: Gao discloses the apparatus of claim 21. Gao further discloses wherein the processing circuitry is further configured to apply one of different mapping patterns to the first and second TCI states (see at least Figs. 3A-5G, different mapping pattern of first and second TCI states.).
As to claim 25: Gao discloses the apparatus of claim 24. Gao further discloses wherein the processing circuitry is further configured to continue to encode, until the number of PDSCH transmission occasions is reached, the PDSCH in a cyclic mapping pattern to alternate the first and second PDSCH transmission occasions in adjacent slots such that the first and second TCI states alternate in adjacent slots (see at least paragraphs [0065]-[0066],[0069]-[0070] and figs. 5D and 5F, TCI state alternates in adjacent slots).
As to claim 26: Gao discloses the apparatus of claim 24. Gao further discloses wherein the processing circuitry is further configured to continue to encode, until the number of PDSCH transmission occasions is reached, the PDSCH in a sequential mapping pattern to alternate multiple first PDSCH transmission occasions in a first set of consecutive slots with multiple second PDSCH transmission occasions in a second set of consecutive slots such that the first TCI state is in the first set of consecutive slots and the second TCI state is in the second set of consecutive slots (see at least paragraphs [0065]-[0066],[0069]-[0070] and figs. 5D and 5F, TCI state alternates in adjacent slots).
As to claim 28: Gao discloses a computer-readable storage medium that stores instructions for execution by one or more processors of a 5th generation NodeB (gNB), the instructions when executed configure the one or more processors to: encode, for transmission to a user equipment (UE), a time-domain resource allocation list having a time-domain configuration for a physical downlink shared channel (PDSCH) allocation and a number of PDSCH transmission occasions for a slot-based repetition scheme (see at least paragraphs [0035]-[0036], the control information may schedule a number of repetitions of a PDSCH. The control information may include information for scheduling the PDSCH (such as, the repetitions of the PDSCH).); 
encode, for transmission to the UE, a physical downlink control channel (PDCCH) having downlink control information (DCI) that indicates a first and second Transmission Configuration Indicator (TCI) state for the PDSCH allocation, the PDSCH allocation having more than two PDSCH transmission occasions, the first TCI state applied to a first PDSCH transmission occasion of a set of PDSCH transmission occasions across consecutive slots of the PDSCH allocation and the second TCI state applied to a second PDSCH transmission occasion of the set of PDSCH transmission occasions (see at least paragraphs [0003], [0032], [0040], [0055] and Fig. 4A, the DCI may also include a transmission configuration indication (TCI) filed, which may indicate at least two TCI states. 8 PDSCH transmission occasions 410, 420, 430, 440, 450, 460, 470 and 480 are configured to be scheduled by single DCI. The first four PDSCH repetitions 410-440 may be transmitted/received based on TCI A, while the remaining four PDSCH repetitions 450-480 may be transmitted/received based on TCI B.); and 
encode, for transmission to the UE, a PDSCH in the first and second PDSCH transmission occasions (see at least paragraph [0048], the first two PDSCH repetitions 310 and 320 may be transmitted/received based on TCI A).
As to claim 29: Gao discloses the medium of claim 28. Gao further discloses wherein the instructions when executed configure the one or more processors to decode Radio Resource Control (RRC) signalling containing the time-domain resource allocation list (see at least paragraph [0038]-[0039], scheduling is done via RRC signaling.).
As to claim 30: Gao discloses the medium of claim 29. Gao further discloses wherein the RRC signalling contains a plurality of time-domain configurations (see at least paragraph [0038]-[0039], scheduling is done via RRC signaling.).
As to claim 31: Gao discloses the medium of claim 28. Gao further discloses wherein the instructions when executed configure the one or more processors to apply one of different mapping patterns to the first and second TCI states (see at least Figs. 3A-5G, different mapping pattern of first and second TCI states.).
As to claim 32: Gao discloses the medium of claim 31. Gao further discloses wherein the instructions when executed configure the one or more processors to continue to encode, until the number of PDSCH transmission occasions is reached, the PDSCH in a cyclic mapping pattern to alternate the first and second PDSCH transmission occasions in adjacent slots such that the first and second TCI states alternate in adjacent slots (see at least paragraphs [0065]-[0066],[0069]-[0070] and figs. 5D and 5F, TCI state alternates in adjacent slots).
As to claim 33: Gao discloses the medium of claim 31. Gao further discloses wherein the instructions when executed configure the one or more processors to continue to encode, until the number of PDSCH transmission occasions is reached, the PDSCH in a sequential mapping pattern to alternate multiple first PDSCH transmission occasions in a first set of consecutive slots with multiple second PDSCH transmission occasions in a second set of consecutive slots such that the first TCI state is in the first set of consecutive slots and the second TCI state is in the second set of consecutive slots (see at least paragraphs [0065]-[0066],[0069]-[0070] and figs. 5D and 5F, TCI state alternates in adjacent slots).
As to claim 35: Gao discloses the an apparatus of a user equipment the apparatus comprising: processing circuitry configured to: decode, from a 5th generation NodeB (gNB), a time-domain resource allocation list having a time-domain configuration for a physical downlink shared channel (PDSCH) allocation and a number of PDSCH transmission occasions for a slot-based repetition scheme (see at least paragraphs [0035]-[0036], the control information may schedule a number of repetitions of a PDSCH. The control information may include information for scheduling the PDSCH (such as, the repetitions of the PDSCH).); 
decode, from the gNB, a physical downlink control channel (PDCCH) having downlink control information (DCI) that indicates a first and second Transmission Configuration Indicator (TCI) state for the PDSCH allocation, the PDSCH allocation having more than two PDSCH transmission occasions, the first TCI state applied to a first PDSCH transmission occasion of a set of PDSCH transmission occasions across consecutive slots of the PDSCH allocation and the second TCI state applied to a second PDSCH transmission occasion of the set of PDSCH transmission occasions (see at least paragraphs [0003], [0032], [0040], [0055] and Fig. 4A, the DCI may also include a transmission configuration indication (TCI) filed, which may indicate at least two TCI states. 8 PDSCH transmission occasions 410, 420, 430, 440, 450, 460, 470 and 480 are configured to be scheduled by single DCI. The first four PDSCH repetitions 410-440 may be transmitted/received based on TCI A, while the remaining four PDSCH repetitions 450-480 may be transmitted/received based on TCI B.); and 
decode, from the gNB, a PDSCH in the first and second PDSCH transmission occasions (see at least paragraph [0048], the first two PDSCH repetitions 310 and 320 may be transmitted/received based on TCI A); and 
memory configured to store the DCI (see at least paragraphs [0007]-[0008] and [0102], the memory is coupled to the processor and stores instructions thereon.).
As to claim 36: Gao discloses the apparatus of claim 35. Gao further discloses wherein the processing circuitry is further configured to decode Radio Resource Control (RRC) signalling containing the time-domain resource allocation list, the RRC signalling containing a plurality of time-domain configurations (see at least paragraph [0038]-[0039], scheduling is done via RRC signaling.).
As to claim 37: Gao discloses the apparatus of claim 35. Gao further discloses wherein the processing circuitry is further configured to enable one of different mapping patterns to the first and second TCI states (see at least Figs. 3A-5G, different mapping pattern of first and second TCI states.).
As to claim 38: Gao discloses the apparatus of claim 37. Gao further discloses wherein the processing circuitry is further configured to continue to decode, until the number of PDSCH transmission occasions is reached, the PDSCH in a cyclic mapping pattern in which the first and second PDSCH transmission occasions alternate in adjacent slots such that the first and second TCI states alternate in adjacent slots (see at least paragraphs [0065]-[0066],[0069]-[0070] and figs. 5D and 5F, TCI state alternates in adjacent slots).
As to claim 39: Gao discloses the apparatus of claim 37. Gao further discloses wherein the processing circuitry is further configured to continue to decode, until the number of PDSCH transmission occasions is reached, the PDSCH in a sequential mapping pattern in which multiple first PDSCH transmission occasions in a first set of consecutive slots alternate with multiple second PDSCH transmission occasions in a second set of consecutive slots such that the first TCI state is in the first set of consecutive slots and the second TCI state is in the second set of consecutive slots (see at least paragraphs [0065]-[0066],[0069]-[0070] and figs. 5D and 5F, TCI state alternates in adjacent slots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US2022/0239448, Gao hereinafter) in view of Takeda et al. (US2022/0039136, Takeda hereinafter).

As to claim 27: Gao discloses the apparatus of claim 21. Gao does not explicitly disclose wherein the DCI is further configured to indicate application of a same start and length indicator (SLIV) for the set of PDSCH transmission occasions.
However Takeda discloses wherein the DCI is further configured to indicate application of a same start and length indicator (SLIV) for the set of PDSCH transmission occasions (see at least paragraphs [0085]-[0088], the time domain resource allocation field included in the DCI may specify an SLIV including the length L of a physical shared channel and the repetition factor K.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement SLIV, as taught by Takeda, into the invention of Gao in order to suppress the deterioration of communication throughput or communication quality (see Takeda, paragraphs [0059]).

As to claim 34: Gao discloses the medium of claim 28. Gao does not explicitly disclose wherein the DCI is further configured to indicate application of a same start and length indicator (SLIV) for the set of PDSCH transmission occasions.
However Takeda discloses wherein the DCI is further configured to indicate application of a same start and length indicator (SLIV) for the set of PDSCH transmission occasions (see at least paragraphs [0085]-[0088], the time domain resource allocation field included in the DCI may specify an SLIV including the length L of a physical shared channel and the repetition factor K.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement SLIV, as taught by Takeda, into the invention of Gao in order to suppress the deterioration of communication throughput or communication quality (see Takeda, paragraphs [0059]).
As to claim 40: Gao discloses the apparatus of claim 35. Gao does not explicitly disclose wherein the DCI is further configured to indicate application of a same start and length indicator (SLIV) for the set of PDSCH transmission occasions.
However Takeda discloses wherein the DCI is further configured to indicate application of a same start and length indicator (SLIV) for the set of PDSCH transmission occasions (see at least paragraphs [0085]-[0088], the time domain resource allocation field included in the DCI may specify an SLIV including the length L of a physical shared channel and the repetition factor K.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement SLIV, as taught by Takeda, into the invention of Gao in order to suppress the deterioration of communication throughput or communication quality (see Takeda, paragraphs [0059]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JIANG et al. (US 20220021499) discloses Multiple Transmission Schemes In Wireless Communication.
VILAIPORNSAWAI et al. (US 20200015200) discloses Method And System For  Enhancing Data Channel Reliability Using Multiple Transmit Receive Points.
CHEN et al. (US 20220095345) discloses Data Transmission Method, Terminal Device And Network Device.
LEE et al. (US 20220039073) discloses Method For Operating Terminal And Base Station In Wireless Communication System, And Device Supporting Same.
Matsumura et al. (US 20220312466) discloses Terminal And Radio Communication Method.
Khoshnevisan et al. (US 20200367208) discloses PDSCH/PUSCH Enhancements For URLLC.
Miao, Honglei (US 20210314954) discloses Physical Downlink Shared Channel (PDSCH) Repetition Transmission For Reliable Communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464